Citation Nr: 0433101	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  03-08 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a chronic left shoulder disorder to include 
degenerative joint disease.

2. Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a chronic left leg disorder to include 
osteoarthritis.

3. Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for chronic headaches.

4. Entitlement to service connection for a psychiatric 
disorder to include post-traumatic stress disorder (PTSD).

5. Entitlement to service connection for diabetes mellitus 
II.

6. Entitlement to service connection for a skin disorder to 
include dermatitis of the feet.

7. Entitlement to service connection for a chronic neck 
disorder.

8. Entitlement to service connection for a lymph node 
disorder.

9. Entitlement to service connection for lymphoma.

10. Entitlement to service connection for a liver disorder.

11. Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel


INTRODUCTION

The veteran had active service from September 1959 to October 
1961.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Nashville, 
Tennessee Regional Office (RO).  In the October 2001 rating 
decision, the RO denied service connection for a psychiatric 
disorder, diabetes mellitus II, a chronic neck injury, and 
determined that new and material evidence had not been 
received to reopen the veteran's claims of entitlement to 
service connection for a chronic left shoulder disorder, a 
chronic left leg disorder, and chronic headaches.  In a 
January 2003 rating decision, the RO denied service 
connection for PTSD, a skin disorder, a lymph node disorder, 
lymphoma, a liver disorder, and hypertension.  The Board 
notes that a statement dated in March 2003 was accepted in 
lieu of the Form 9, the formal Substantive Appeal.  The 
veteran has been represented by the American Legion 
throughout this appeal.

The issues of service connection for a chronic left shoulder 
disorder, a chronic leg disorder, chronic headaches, a 
psychiatric disorder, diabetes mellitus II, and skin disorder 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

The November 1988 private clinical record shows that the 
veteran related his lung problems to active service.  In the 
March 2001 statement, the veteran related residuals of his 
lipoma operation and his kidney problems to active service.  
In his statement of November 2000, the veteran referred to 
injuries to his legs in service.  The RO has limited its 
review of the veteran's claims to his left leg; it has not 
addressed his claim to residuals of injury to his right leg.  
As the RO has not adjudicated these issues; they are referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  In an April 1986 decision, the Board denied, in pertinent 
part, service connection for a chronic residuals of injuries 
of the shoulder, left leg, and head as not shown by the 
evidence of record.  The veteran and his accredited 
representative were provided with copies of the Board's 
decision.

2.  Evidence received since the April 1986 rating decision 
includes medical records that reflect diagnoses of 
degenerative joint disease of the left shoulder, 
osteoarthritis of the legs, and multiple treatment for 
headaches.  

3.  Evidence presented since the April 1986 denial is neither 
cumulative nor redundant of previously submitted evidence, 
and is so significant, that by itself or together with the 
evidence previously of record, it must be considered in order 
to fairly decide the merits of the claim.

4. Post-service medical evidence is negative for a chronic 
neck disorder, a lymph node disorder, lymphoma, and liver 
disorder.

5. In-service evidence is negative for complaints of, 
treatment for, or diagnoses of hypertension.

6. Post-service medical evidence is negative for hypertension 
for many years after service separation.

7. There is no medical evidence on file which tends to 
establish a medical nexus between the veteran's military 
service and any current chronic neck disorder, a lymph node 
disorder, lymphoma, liver disorder, or hypertension.


CONCLUSIONS OF LAW

1. New and material evidence has been presented since the 
April 1986 final Board decision, and the claims for service 
connection for a chronic left shoulder disorder, chronic leg 
disorder, and chronic headaches are reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156 (as 
in effect prior to August 29, 2001), 3.160(d), 20.200, 
20.302(a), 20.1103 (2004).

2. A chronic neck disorder, a lymph node disorder, lymphoma, 
liver disorder, and hypertension were not incurred in or 
aggravated by wartime service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

To reopen the claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
is not presented or secured.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  No other standard than that articulated in 
the regulation applies to the determination whether evidence 
is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The definition of new and material evidence was recently 
amended.  See 38 C.F.R. § 3.156(a) (2002).  However, that 
amendment applies only to claims to reopen received on or 
after August 29, 2001.  See 66 Fed. Reg. 45620 (Aug. 29, 
2001).  Because these claims were received before that date, 
in November 2000, the law in effect when the claims were 
filed is applicable.  

In this matter, by "new and material evidence" is meant 
"evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2001).   In Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998), it was noted that "such 
evidence could be construed as that which would contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant the 
claim."

Evidence received subsequent to a final rating decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

By an April 1986 decision, the Board denied service 
connection for residuals of injuries of the left shoulder, 
left leg, and head, as not shown by the evidence of record.  
The veteran was notified of this decision in an April 1986 
letter.  

The veteran filed his claim to reopen in November 2000.  The 
evidence obtained in connection with the attempt to reopen 
includes private and VA medical records that include the 
veteran's diagnoses of degenerative joint disease of the left 
shoulder and osteoarthritis of the legs, and numerous 
treatment of headaches (see VA treatment record dated in 
September 2002 showing diagnosis of degenerative joint 
disease of the left shoulder, private treatment record dated 
in March 2001 showing diagnosis of osteoarthritis of the 
legs, and VA and private records dated from November 1988 to 
July 2002 showing complaints of and treatment for headaches).  
Because the record reflects that the veteran has been 
assessed as having chronic left shoulder disorder and chronic 
leg disorder, and evinces constant and longitudinal 
complaints of and treatment for headaches, it is not 
cumulative or redundant and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the petition to reopen is granted and 
consideration may be given to the entire evidence of record 
without regard to any prior denial.  

Further evidentiary development into the now-reopened claims 
for service connection for chronic left shoulder disorder, 
chronic left leg disorder, and chronic headaches is 
necessary, and the Board will thoroughly discuss the 
application of the duties to notify and assist in this case 
in a subsequent decision (if the RO continues to deny the 
claim following remand).  Therefore, the Board grants this 
appeal to this extent, subject to further evidentiary 
development.  

II. Service Connection

A. Chronic Neck Disorder, Lymph Node Disorder, Lymphoma, 
Liver Disorder

Under VA law, service connection may be granted for 
disability arising from disease or injury incurred in or 
aggravated by wartime service.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(d) (2004).  

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The veteran has asserted on appeal that he currently exhibits 
a chronic neck disorder, a lymph node disorder, lymphoma, and 
a liver disorder.  In his service entry physical examination, 
a normal evaluation was shown.  The veteran's progress notes 
during service are negative for complaints of, treatment for, 
or diagnosis of a lymph node disorder, lymphoma, and a liver 
disorder.  A June 1961 in-service record shows diagnosis of a 
neck sprain following an automobile accident.  His separation 
physical examination shows normal conditions; a chronic neck 
disorder was not noted.

Post-service medical evidence includes private and VA 
treatment records dated from July 1986 to March 2003.  The 
records were negative for complaints of, treatment for, or 
diagnosis of a lymph node disorder, lymphoma, or a liver 
disorder.  The July 2002 VA treatment records shows that the 
veteran does not exhibit palpable lymph nodes or 
lymphadenopathy.

Regarding the chronic neck disorder, an October 1991 and 
February 1995 private medical records show complaints of neck 
pain.  The physician did not diagnose the veteran with any 
neck disorder.  The most current medical records, which are 
VA treatment records dated from March 2002 to July 2002, are 
negative for complaints of, treatment for, or diagnosis of a 
neck disorder.  The records indicate that the veteran 
exhibits full range of motion in the neck and does not 
manifest lumps, pain, swelling, or stiffness in the neck 
region.  

The veteran has asserted on appeal that service connection is 
warranted for a chronic neck disorder, a lymph node disorder, 
lymphoma, and a liver disorder which were incurred during 
service.  The Board observes that no medical professional has 
established that the veteran exhibits a chronic neck 
disorder, a lymph node disorder, lymphoma, or a liver 
disorder.  In-service medical evidence is negative for 
diagnoses of a chronic neck disorder, a lymph node disorder, 
lymphoma, or a liver disorder.  Current medical evidence is 
negative for diagnoses of a chronic neck disorder, a lymph 
node disorder, lymphoma, or a liver disorder.  In-service and 
current service medical evidence of a chronic neck disorder, 
a lymph node disorder, lymphoma, or a liver disorder are 
necessary to support the claims.  In this case, because the 
veteran does not currently exhibit a chronic neck disorder, a 
lymph node disorder, lymphoma, or a liver disorder, service 
connection for these claimed disabilities is not warranted.

The Board acknowledges that the veteran's private medical 
record dated prior to VA treatment records show complaints of 
neck pain.  Service connection, however, may only be granted 
for a current disability.  The Board notes that the veteran 
has not complained of neck pain to a physician since 1995.  
Inasmuch as the veteran does not currently exhibit a neck 
disorder, service connection for a chronic neck disorder is 
not warranted.  

Only the veteran's own statements support the his claim that 
he currently exhibits a chronic neck disorder, a lymph node 
disorder, lymphoma, or a liver disorder.  The veteran does 
not claim nor does the evidence show that he is medically 
trained.  As a layperson, without medical training, he is not 
competent to diagnose the presence of a current disability or 
to relate the presence of any current disability to any 
particular event or period of time; and so, his contentions 
in his statements in this regard have no probative value.  An 
appropriate medical expert must identify such a relationship, 
which involves a current medical diagnosis (and nexus to 
service).  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 (1991).  Post-
service medical records lack medical evidence establishing 
the presence of a chronic neck disorder, a lymph node 
disorder, lymphoma, or a liver disorder; therefore, service 
connection for the claimed disorders is not warranted.  



B. Hypertension

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b) (2004).  
Moreover, under VA law, hypertension is defined as a 
diastolic blood pressure predominantly 90mm. or greater.  
Isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160mm. or greater with a diastolic 
blood pressure of less than 90mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2004).

In his November 2000 and July 2002 claims, the veteran 
indicated that he suffered from hypertension.  Reviewing the 
veteran's service medical records, the Board could not find 
any complaints of, treatment for, or diagnosis of 
hypertension.  Medical evidence shows that in July 1960, the 
veteran was treated for acute tonsillitis and pharyngitis; in 
June 1961, the veteran strained his left shoulder and 
complained of knee pain after pushing a wall locker and 
sprained his neck after an automobile accident; and in July 
1961, he was diagnosed with feet fungus.  Additional service 
medical records were reviewed but there were no references to 
his high blood pressure.  In fact, his separation physician 
examination shows that his blood pressure was recorded as a 
systolic pressure of 124 and diabolic pressure of 80.  
Pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101 as cited 
above, these readings fall within the normal range.  
Therefore, the Board finds no evidence of a chronic 
disability related to hypertension at the time of military 
discharge.

Furthermore, the veteran's post-service medical evidence 
fails to reflect treatment for hypertension for many years 
after service separation.  The first report of an increased 
blood pressure was during a November 1988 private physical 
examination, twenty-seven years after service, in which an 
assessment of "an increased blood pressure with no prior 
history of increased blood pressure" was advanced.  The 
November 1988 record also shows that the veteran denied a 
history of hypertension.  

The Board places significant probative value on the twenty-
seven year gap between discharge from military service and 
finds that the post-service symptomatology is too remote in 
time to support a finding of in-service onset, particularly 
given the lack of continuity of symptomatology during the 
multi-year gap between military discharge in 1961 and the 
veteran's first diagnosis in 1988.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence 
of medical complaints for condition can be considered as a 
factor in resolving claim).  Furthermore, the Board also 
places probative value on the private physician's assessment 
and the veteran's own statement that he did not have a 
history of high blood pressure prior to November 1988.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  In this case, the Board finds that none 
of the treating physicians have attributed the veteran's 
hypertension to active military service, despite the 
veteran's contentions to the contrary.  Furthermore, the 
veteran lacks the medical expertise to offer an opinion as to 
the existence of current pathology, as well as to medical 
causation of any current disability.  Therefore, the mere 
contentions of the veteran as to a medical nexus, no matter 
how well meaning, without supporting medical evidence that 
would etiologically relate his complaints with an event or 
incurrence while in service, will not support a claim for 
service-connection.  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. 
App. 19 (1993).  

In sum, the Board places greater probative value on the 
absence of in-service complaints, treatment or diagnosis of 
hypertension, the lack of post-service treatment for many 
years after service separation, and the absence of medical 
evidence establishing a nexus between military service and 
the veteran's current complaints.  As such, the claim for 
service connection for hypertension is not warranted.

In addition to the regulations cited above, service 
connection for cardiovascular disease, including 
hypertension, may be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service. 38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2004).  In this case, there is no 
medical evidence that the veteran manifested hypertension one 
year from the date of separation of service.  In fact, the 
records show that the veteran denied having a history of 
increased blood pressure prior to November 1988.

The Board has considered the veteran's statement that he is 
entitled to service connection for the disorder claimed on 
appeal.  In the absence of competent, credible evidence of 
continuity of relevant symptomatology, service connection for 
hypertension is not warranted.

The Board also notes that the veteran has asserted in-service 
herbicide exposure and radiation.  The current record does 
not reflect that the veteran was exposed to herbicide or 
radiation during service.  Even if the Board recognizes the 
validity of the assertions, service connection for 
hypertension is not warranted under the presumptive 
regulations for herbicide and radiation exposure because, 
under VA law, a causal link between herbicide and radiation 
exposure and hypertension does not exist.  38 C.F.R. 
§ 3.309(d)-(e); 3.311(b)(2)(i).  In other words, for VA 
purposes, hypertension is not a disease that develops as a 
result of herbicide or radiation exposure.  Moreover, the 
veteran did not provide any medical evidence linking the 
exposure to his development of hypertension.  Inasmuch as VA 
does not recognize the link between hypertension and 
herbicide and radiation exposure and the lack of medical 
evidencing linking the relationship between them, service 
connection for hypertension is not warranted.

III. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

Through the rating decisions, the August 2002 VCAA letter, 
the statement of the case, and the supplemental statement of 
the case, the veteran has been informed of the evidence 
necessary to substantiate his claim for service connection, 
the evidence VA will seek to provide, and the evidence the 
claimant is expected to provide.  For instance, in the letter 
of August 2002, the veteran was informed that in order to 
establish entitlement to service-connected compensation 
benefits, the evidence must show three things: an injury in 
military service or a disease that began in or was made worse 
during military service, or event in service causing injury 
or disease; a current physical or mental disability; and a 
relationship between his current disability and an injury, 
disease, or event in service.  He was given a list of what 
additional information or evidence was needed from him 
(information regarding treatment and location of records), 
and was told that VA would requests his cited documents 
provided he gave it his release to do so.  Relevant medical 
records have been obtained and lists of that evidence were 
provided to the veteran in the statement of the case and 
supplemental statement of the case.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In July 2004, VA General Counsel issued a memorandum that 
stated that VCAA-complying notice can be provided to the 
veteran by documents devoted solely to notifying the claimant 
of the information and evidence necessary to substantiate the 
claim, to indicating which party is responsible for obtaining 
which portion of such information and evidence, and to 
requesting that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The 
General Counsel also held that the notice requirement of 
section 5103(a) and section 3.159(b)(1) can be satisfied by a 
document such as a statement of the case, a supplemental 
statement of the case, or a rating decision.  VAOPGCPREC 7-
2004 (General Counsel opinions are binding on the Board.  See 
38 U.S.C.A. § 7104(c) (West 2002); Splane v. West, 216 F.3d 
1058 (Fed. Cir. 2000)).  In this case, the August 2002 VCAA 
provided the veteran with the information and evidence needed 
to substantiate the claim, and that letter, along with the 
February 2003 statement of the case provided the veteran with 
the information indicating which party is responsible for 
obtaining which portion of such information and informed him 
of the opportunity to provide any evidence in his possession 
that pertains to the claims.

The Board further notes that information regarding 38 C.F.R. 
§ 3.159 was sent to the veteran after the RO's decision that 
is the basis for this appeal.  See Pelegrini II, No. 01-944, 
slip op. at 8-11 (June 24, 2004).  The Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  All the VCAA requires is 
that the duty to notify is satisfied, and that claimants be 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
Here, although the complete VCAA information was not given to 
the veteran prior to the first agency of original 
jurisdiction (AOJ) adjudication of the claim, the SOC, SSOC, 
and other VA correspondence were provided by the AOJ prior to 
the transfer and certification of the appellant's case to the 
Board, and its content fully complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  See 
VAOPGCPREC 7-2004 (June 24, 2004).  Therefore, the claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, and to respond to VA 
correspondence.  In August 2002, the veteran indicated that 
he ad no further evidence to submit and that his medical 
records from VA treatment were located at Johnson City, 
Mountain Home.  The records cited by the veteran are 
contained in the claims folder and have been considered.  
Moreover, in March 2003, the veteran waived the 60-day period 
to make any comments or provide additional information 
regarding his claims.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
satisfied its duty to assist the veteran by obtaining service 
records and private treatment records.  The Board concludes, 
therefore, that a decision on the merits at this time with 
respect to the issues service connection for a chronic neck 
disorder, a lymph node disorder, lymphoma, a liver disorder, 
and hypertension do not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of this duty could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); VAOPGCPREC 7-2004 (June 24, 2004).  


ORDER

The claims for entitlement to service connection for a 
chronic left shoulder disorder, chronic left leg disorder, 
and chronic headaches have been reopened, and to this extent 
the appeal is granted. 

Service connection for a chronic neck disorder, a lymph node 
disorder, lymphoma, a liver disorder, and hypertension is 
denied.


REMAND

The September 2002 VA treatment record shows that that the 
veteran was scheduled to have an x-ray for his left shoulder.  
The assessment of the x-ray, if any, is not of record.  VA 
should obtain all relevant VA and private treatment records 
that could potentially be helpful in resolving the veteran's 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).

The veteran has been diagnosed with PTSD (see November 2002 
VA treatment record).  The veteran asserted that his in-
service stressors included a memory of twenty-seven officers 
dying in Germany after a shell struck their tent.  There 
appears to have been no effort made to corroborate the events 
of the veteran's statement.  This should be accomplished.  
The veteran should also undergo a psychiatric evaluation to 
ascertain the nature of any current psychiatric disorder.  

The veteran has complained of and is currently treated for a 
chronic left shoulder disorder to include degenerative joint 
disease and a chronic leg disorder to include osteoarthritis.  
The veteran's service medical records show that the veteran 
complained of left shoulder and knee pain and was diagnosed 
with left shoulder sprain.  The veteran has not been afforded 
VA compensation examination that determines the relationship, 
if any, between his current diagnoses and in-service 
complaints and/or diagnoses of his left shoulder disorder and 
leg disorder.  

The record shows that the veteran has complained of and 
treated for headaches on multiple occasions.  In his October 
1985 statement, the veteran asserted that his headaches were 
residuals of his in-service automobile accident.  His service 
medical records show that he was involved in an automobile 
accident.  The veteran has not been afforded VA compensation 
examination that addresses the etiology of the chronic 
headaches.

The record shows that the veteran exhibits dermatitis on his 
feet (see November 2002 VA record).  His service medical 
records show that a diagnosis of dermatophytosis of an 
undetermined fungus on his feet was advanced.  The veteran 
has not been afforded an examination that determined the 
relationship, if any, between his in-service and post-service 
diagnosis of skin disorder on his feet.

In the report of an April 2002 Agent Orange examination, the 
veteran asserted that he had been exposed to herbicide in 
Fort Jackson, South Carolina.  Because the veteran exhibits 
diabetes mellitus II, a presumptive disease for those exposed 
to herbicide, the RO should obtain further information about 
the veteran's military duties and the likelihood of in-
service herbicide exposure.

Under the circumstances, this case is remanded for the 
following:  

1.  Ensure that the notification requirements set 
forth in 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) and 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2004) are fully complied with and satisfied.  This 
includes notifying the veteran (1) of the 
information and evidence not of record that is 
necessary to substantiate the claim, (2) of the 
information and evidence that VA will seek to 
provide, and (3) of the information and evidence 
that the veteran is expected to provide.  The 
veteran should also be asked to provide any 
evidence in his possession that pertains to the 
claims.  In particular, the RO should issue a 
notice to the veteran and his accredited 
representative, which discusses the type of 
evidence that would be helpful in corroborating the 
veteran's claimed in-service stressors and his 
assertion of herbicide exposure.

2.  The veteran should be asked to provide a more 
detailed, and if possible, chronological 
description of his experiences generally, with 
emphasis on those events which he believes caused 
him to develop PTSD and the circumstances of the 
herbicide exposure, including as much specific 
information as possible as to dates, places and 
individuals/units.  He should be requested to 
include in his narrative a description of his 
military occupation and general duties he performed 
at the time, and advised that contemporaneous 
letters to home, medical reports, statements from 
fellow service members, and newspaper articles 
would also be helpful.  

3. Thereafter, the appropriate entity should be 
contacted to verify the veteran's in-service 
stressors, including his statement that twenty-
seven of his fellow officers were killed in 
Germany, and his assertion of herbicide exposure in 
Fort Jackson, South Carolina.

4. The RO should also request that the veteran 
provide information as to all treatment of the 
disabilities of the chronic left shoulder disorder, 
chronic leg disorder, chronic headaches, 
psychiatric disorder, diabetes mellitus II, and 
skin disorder, including the names and addresses of 
all health care providers, clinics, and hospitals, 
and the approximate dates of treatment.  Upon 
receipt of the requested information and the 
appropriate releases, the RO should contact all 
identified health care providers, clinics, and 
hospitals and request that they forward copies of 
all available clinical documentation pertaining to 
treatment of the veteran for incorporation into the 
record.  

5.  Copies of all VA clinical documentation, not 
already of record, should be associated with the 
claims file.  This should include the record 
assessing the x-rays provided after the September 
2002 VA treatment.  If such document cannot be 
identified, a record of a negative response should 
be included in the claims folder.

6.  Once the above development is completed, 
schedule VA psychiatric examination to determine 
the nature of any psychiatric disorder.  If more 
than one psychiatric disorder is identified, the 
examiner should determine whether the psychiatric 
disorders are related or are development of 
separate conditions.  If the disorders are 
separate, the examiner should determine the 
distinct symptomatologies of each disorder.  If 
PTSD is identified, the examiner should:

a. Review the veteran's medical history and 
the information concerning any stressors.

b. Integrate previous psychiatric findings and 
diagnoses (including any contained in medical 
records associated with the claims file) with 
current findings to obtain a true picture of the 
veteran's psychiatric status.

c. Conduct all necessary special studies or 
tests including appropriate psychological testing 
and evaluation.

d. Make any diagnosis in accordance with the 
American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders-IV (DSM-IV). 
Indicate whether the veteran meets the criteria for 
PTSD contained in DSM- IV, and, if he meets the 
criteria, whether PTSD can be related to any 
stressor or stressors.

	e. Provide a report which includes complete 
rationales for all conclusions reached.

7.  The RO should also schedule the veteran for VA 
compensation examinations that are sufficiently 
broad to accurately determine the current nature 
and severity of a chronic left shoulder disorder, 
chronic leg disorder, chronic headaches, and skin 
disorder.  All indicated tests and studies should 
be accomplished and the findings then reported in 
detail.  The examiner should include a complete 
rationale for all opinions and conclusions 
expressed.  Send the claims folder to the examiner 
for review.  The examination report should 
specifically state that such a review was 
conducted.  

Each examiner should also advance an opinion 
addressing the following questions:  Is it more 
likely than not (i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely than 
not (i.e., probability less than 50 percent) that 
any identified chronic left shoulder disorder, 
chronic leg disorder, chronic headaches, 
psychiatric disorder and skin disorder had its 
onset during active service, is etiologically 
related to his in-service complaints and/or 
diagnoses, is in any other way causally related to 
his active service? 

The term "at least as likely as not" does not 
mean within the realm of medical possibility, 
but rather that the weight of medical evidence 
both for and against a conclusion is so evenly 
divided that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  Using language such as "may or 
might have caused" or could have caused" is 
not acceptable for the purposes of this 
examination. 

8. The RO should provide the veteran with adequate 
notice of the date and place of any VA examination.  
A copy of all notifications must be associated with 
the claims folder.  The veteran is hereby advised 
that failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claims.  38 C.F.R. § 3.655 
(2004).

9.  Thereafter, readjudicate the claims for service 
connection for a chronic left shoulder disorder, 
chronic leg disorder, chronic headaches, 
psychiatric disorder, diabetes mellitus II, and 
skin disorder.  If the claims remain denied, 
provide the veteran and his representative with a 
supplemental statement of the case.  The 
supplemental statement of the case must contain 
notice of all relevant actions taken on his claim, 
including a summary of the evidence and discussion 
of all pertinent legal authority.  Allow an 
appropriate period for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



